UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                              Case No. 19-23266-rdd
        New Dover Group LTD.,
                                                              Chapter 11
                                             Debtor.
----------------------------------------------------------X

                                 AFFIDAVIT PURSUANT TO L.B.R. 1007-2

        Pursuant to Local Bankruptcy Rule 1007-2, the Debtor, New Dover Group, LTD., affirms

the following:

L.B.R. 1007-2(a)

    1. Nature of Debt and circumstances leading to filing

             •   The Debtor, New Dover Group, LTD. (“NDG”) is a distributor of luxury watches.

                 It was formed on February 20, 2002.

             •   In November 2010, Vertime B.V. (Vertime) entered into a distribution agreement

                 (the “Agreements”) with NDG.

             •   Part of the agreement was for NDG to be exclusive distributor in United States

                 and the Caribbean. This promise was not kept.

             •   On December 31, 2016, the agreements were set to expire. NDG was assured that

                 their agreement would be renewed.

             •   Based on this knowledge, NDG made orders for merchandise.

             •   Two days before they were to expire, on December 29, 2016, Vertime informed

                 NDG that they would not be renewing their contract.

    2. This case has not been originally been under Chapter 7 or Chapter 13.

    3. No committee has been organized prior to the filing.
  4. 20 Largest Unsecured Creditor.

Archer & Greiner, P.C.              $59,141.39
44 Wall St Ste 1285
New York, NY 10005-2401

Cowan Liebowitz Latman, P.C.        $14,277.16
114 W 47th St
New York, NY 10036-1510
Croton Technology Group             $29,200.00
195 Anderson Ave
Moonachie, NJ 07074-1621

E.B. Design Air                     $195.00
120 Route 59 # PO BOX 845
Hillburn, NY 10931-1130

Feldman Law Group, PC               $12,457.50
220 E 42nd St Rm 3304
New York, NY 10017-5813

Ferrari Logistics (Asia) Ltd.       $1,390.00
6/F, Block A, 31-39 Wo Tong
Street, Kwai

Global Experience Exposition        $145.00
Unit 27, Exhibition Way National
Exhibit
Harlyn Consulting LLC               $1,500.00
1150 S Cedar Crest Blvd Ste 200
Allentown, PA 18103-7900
Jerome E. Goldman                   $1,750.00
1216 48th St
Brooklyn, NY 11219-3077
JPMorgan Chase Bank, N.A.           $60,239.05
383 Madison Ave
New York, NY 10017-3217
Leshkowitz & Company, LLP           $113,669.00
270 Madison Ave Fl 17
New York, NY 10016-0601
Mandelbaum Salsburg, P.C.           $2,337.69
3 Becker Farm Rd Ste 105
Roseland, NJ 07068-1726
Morellato S.P.A.                    $293,737.43
Unit 1801-05 Star Center, 443-451
Castle
Norris McLaughlin & Marcus          $385.00
400 Crossing Blvd Fl 8
Bridgewater, NJ 08807-2863
Safe Tech Security Inc.             $1,770.00
23 Buchanan Rd
Spring Valley, NY 10977-1947

Sarfaty and Associates PC           $1,293.00
1 N Sherri Ln
Spring Valley, NY 10977-1012
Time     Management      Services   $27,135.00
Limited
Flat A, 26F, EGL Tower 83 Hung
To Road K
Vertime B.V.                      $2,484,087.24
C/O Carmody Torrance Sandak &
Hennessey
50 Leavenworth St
Waterbury, CT 06702-2112




  5. 5 Largest Secured Claims:

M&T Bank                                          $6,156,265.44
M&T Bank Legal Document Processing
PO Box 844
Buffalo, NY 14240-0844


  6. Assets/Liabilities:

Assets: Inventory - $983,395.50

Cash – $1272.10

Liabilities – $9,260,974.90



  7. The Debtor is not publicly owned.

  8. The Debtor does not possess any property in the hands of anyone else, including a public

      officer or mortgagee.

  9. The Debtor operates from 9 Pinecrest Rd., Valley Cottage, New York 10989.

  10. The Debtor’s assets are held at 9 Pinecrest Rd., Valley Cottage, New York 10989.

  11. Court Actions:

JPMorgan Chase Bank, N.A. vs. New                 30532/2018
Dover Group, LTD.
Vertime B.V. vs. New Dover Group,                 17-cv-03844-KMK-JCM
LTD.
M&T Bank v. Samuel Friedmann, et al.              36404/2018
   12. Samuel Friedmann is the President and sole owner of New Dover Group, LTD.

L.B.R. 1007-2(b)

   1. The Debtor currently does not employ any employees and as such the amount of payroll

       is $0.00.

   2. No amount is scheduled to be paid within thirty days of the filing.

   3. Schedule of Cash Receipts and Disbursements.

Dated: July 29, 2019
       Brooklyn, New York
                                                              /s/ Samuel Friedmann
                                                              Samuel Friedmann, President
SUBSCRIBED and AFFIRMED to
before me this 29th day of July, 2019




                                        /s/ Joseph   Y. Balisok
                                         Joseph Y. Balisok
                                 Notary Public – State of New York
                                        No. 02BA6225166
                                     Qualified in Kings County
                                My Commission Expires July 19, 2022
